Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 1 of 13 PageID: 55




                     EXHIBIT 2
  Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 2 of 13 PageID: 56




               THIRTY-SECOND AMENDED DECLARATION OF
                       DIRECTOR RON EDWARDS

      I, Director Ron Edwards, make the following statements under oath and

subject to the penalty of perjury:

      1.     I am currently employed as the Director of the Hudson County

Department of Corrections and Rehabilitation, which oversees the Hudson County

Corrections Center (the “HCCC”) located at 30-35 South Hackensack Ave. in Kearny,

New Jersey. I have held this position since August 2017.

      2.     As Director, my areas of responsibility include, among other things,

custodial operations, special investigations division, training division, business office,

outside vendor contracts, policy and procedure, scheduling, facility maintenance, and

information technology. HCCC’s purpose is to protect and serve the public. The

facility’s primary functions are to hold individuals awaiting arraignment, trial,

conviction, or sentencing with the level of custody necessary to protect the public

while providing care, discipline, training, and treatment in preparation for

reintegration into the community.

      3.     In addition to housing state inmates, HCCC houses federal inmates and

U.S. Immigration and Customs Enforcement (“ICE”) detainees pursuant to an Inter-

Governmental Service Agreement. HCCC can house a maximum capacity of 1400

inmates and 328 ICE detainees. During the first three months of 2020, HCCC housed

on average 600 inmates and 300 ICE detainees per day. HCCC’s current inmate and

detainee population is 899 including 47 ICE detainees. HCCC is operating well under

its maximum capacity.

                                      Page 1 of 12
 Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 3 of 13 PageID: 57




      4.     Within HCCC, ICE detainees are housed in their own housing units

separately from federal and state inmates.      There are five housing units used

exclusively to house ICE detainees. ICE detainees do not come into contact with

inmates within the facility. There are separate correctional staff assigned to the ICE

detainees. The correctional staff assigned to work with state and federal inmates do

not have contact with the ICE detainees.

      5.     The HCCC facility was designed with air handlers and a purge system

in every housing unit, which enables HCCC to re-circulate the air within the facility

every four hours. The air handler brings in outside air into the unit when dampers

are open. Currently we have dampers open. Fresh air is circulated in the housing

units throughout the day.

      6.     I am familiar with the measures taken at HCCC in response to the

global pandemic of Coronavirus Disease 2019 (COVID-19).

      7.     The health care of our inmates and detainees is currently administered

by Wellpath under the supervision of Dr. Ralph P. Woodward, the on-site managing

physician. Due to the COVID-19 outbreak, additional Hudson County medical staff,

including RNs and LPNs, are on-site 24/7 to provide full coverage for all

detainee/inmate medical needs. A physician is on call on a 24-hour basis for any

emergency needs. There is also a physician-supervised on-site medical infirmary.

      8.     Since March 3, 2020, HCCC correctional and medical staff, in

conjunction with the New Jersey Department of Health, Centers for Disease Control,

and other public health and correctional institutions, have been tracking the COVID-



                                    Page 2 of 12
    Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 4 of 13 PageID: 58




19 outbreak, regularly updating infection prevention and control protocols, and

issuing guidance to all staff on screening and management of potential exposure

among inmates and detainees.

                            HCCC COVID-19 Protocols

        9.    In early March 2020, HCCC began to take several measures to ensure

the health and safety of all inmates, detainees, and staff in light of the COVID-19

global pandemic. HCCC has continued to develop these measures as the situation

surrounding COVID-19 continues to rapidly develop.

        10.   The cells in the housing units are approximately 10’ x 7’. There are two

beds per cell in HCCC housing units. These are bunk beds. There are no more than

two inmates or detainees per cell, one per bed. Apart from the beds there is 70.6

square feet in the cells. Most of the detainees are housed in a cell by themselves.

There are some exceptions for cases where a detainee has a mental health condition.

HCCC has one isolation wing in operation that can accommodate 48 people. 1 The

isolation wing has separate air handling. There is another wing on standby to be

used as an isolation wing if necessary.

        11.   Due to the COVID-19 crisis, each Housing Unit is on a “Restrictive

Schedule.” Any time that inmates and detainees spend outside of their cell involves

appropriate social distances. Under the Restrictive Schedule, inmates and detainees

are permitted out of their cells for two three and one-half hour periods during the



1
 Isolation for medical purposes is different from disciplinary segregation. The
facility uses medical isolation when it is necessary for public health. Disciplinary
segregation includes the removal of privileges such as commissary and visits.
                                     Page 3 of 12
 Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 5 of 13 PageID: 59




day.   The areas outside of the cells that the inmates use are being cleaned

continuously during a 16-hour period during the day. Additionally, inmates and

detainees may request disinfectant wipes from staff. Each Housing Unit is “locked

down” between shifts to clean and sanitize. All housing units are sanitized no less

than three times per day.

       12.      HCCC has implemented, and continues to implement, the following

measures pertaining to intake due to the COVID-19 crisis:

       a. As of March 7, 2020, HCCC has stopped accepting any ICE detainees that:

                      i.   Have been in China, Italy or Iran within the last 31 days.

                     ii.   Were arrested at the border.

                    iii.   Were arrested in the United States but have not been tested for
                           COVID-19 and medically cleared.

       b. In addition, HCCC has revised its intake procedures as follows:

               i.      Prior to booking a new inmate or detainee, a registered nurse will
                       take the prisoner’s temperature in an external holding area before
                       the inmate or detainee enters the facility. Any person with a
                       temperature over 100.4 degrees will be denied entry and must be
                       transported by the arresting agency to a hospital.

              ii.      All new arrests are given a comprehensive medical assessment by a
                       registered nurse within four hours of their coming into the facility.
                       The assessment includes a battery of questions as to history of
                       countries they have visited within the last two weeks as well as
                       hospitalization and visits to emergency care facilities.

             iii.      Hand sanitizers are available to all individuals coming into the
                       facility.

             iv.       After every court movement, the entire Intake/Property area is shut
                       down so it can be cleaned and sanitized.

              v.       At the change of shift, the Intake/Discharge area – including
                       Property, External Holding Area, and Bullpens – is cleaned and
                       sanitized.


                                           Page 4 of 12
Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 6 of 13 PageID: 60




         vi.    The occupancy of the Bullpens has been reduced from 29 to 9
                inmates.

         vii.   HCCC established a policy that any newly admitted inmates and
                detainees are placed in “locked down” to prevent potential
                contamination. They are not assigned to a housing unit until they
                have been medically cleared.

    c. As of March 7, 2020, prior to entering the facility, staff members and
       vendors must have their temperatures checked by a medical professional.
       These screenings are performed by medical staff conducted outside the
       facility, and conducted on every shift due to 24-hour coverage by Hudson
       County medical staff. Individuals who have a temperature above 100
       degrees Fahrenheit are not permitted to enter the facility.

    d. As of March 7, 2020, HCCC has also:

           i.   Suspended all tours, volunteer services, weddings, etc.

          ii.   Educated HCCC staff regarding protocols and best practices to
                prevent the spread of COVID-19. Informed staff members that they
                should stay home if they are sick.

         iii.   Educated inmates and detainees on the importance of hand washing
                and best practices to prevent the spread of COVID-19 including
                covering coughs with the elbow instead of with hands, practicing
                social distancing, and requesting medical care if they feel ill. HCCC
                provides detainees daily access to sick call and has an on-site medical
                infirmary;

         iv.    Posted CDC and Department of Health posters throughout HCCF,
                including all housing units, employee entrances, workstations and
                the visitor lobby area. These posters provide educational information
                encouraging proper washing of hands and other infection avoidance
                best practices such as social distancing;

    e.   HCCC has implemented an increase in the general cleaning of the facility
         with additional staff working through the late-night hours to ensure that
         the facility is cleaned and disinfected. All housing units are sanitized
         repeatedly during the day. Fresh air is constantly circulated by opening
         utilizing handler/vents throughout the day. All feeding is done inside the
         housing or cells and inmates do not congregate for meals. HCCC provides
         disinfectant spray and soap in every housing unit at the jail. The
         administration is encouraging both staff and the jail general population to
         use these tools often and liberally.

                                    Page 5 of 12
Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 7 of 13 PageID: 61




    f. HCCC has also worked with its food vendor to ensure the following:

         i.   Have the food vendor “store” 14 days inventory;

        ii.   Have available three meals per day for 14 days of pre-packaged food
              that can feed the entire jail population and staff;

       iii.   Prepackage food that can be prepared and ready for delivery by two
              kitchen workers in case of any outbreak that requires quarantine
              that would affect Kitchen Staff;

       iv.    Clean and sanitize the kitchen three times a day after every meal;

        v.    Have no open food display; closed the salad bar.

    g. With respect to medical care, since March 7, 2020, HCCC has:

         i.   Increased monitoring of all inmates and detainees for symptoms or
              signs of illness;

        ii.   Established and cleared a designated housing unit as a quarantine
              area for inmates and detainees who are suspected of or test positive
              for COVID-19 infection;

       iii.   Initiated health screening for all Corrections Officers, civilians, and
              outside vendor staff every time they enter the building. Prior to
              entering the facility, staff members, attorneys and vendors must
              receive medical screening by the medical staff, which includes having
              their temperatures checked. These medical screenings are conducted
              outside of the facility. Anyone who exhibits any signs is not allowed
              to enter the facility;

       iv.    Established a new protocol to be followed by the HCCC Medical
              Department for the handling of inmates or detainees who may suffer
              from health conditions identified by the CDC as putting them at a
              high risk of developing serious illness or death from COVID-19. This
              protocol includes daily monitoring of these inmates and detainees
              and the establishment of a plan to remove the inmates from the rest
              of the population if determined to be necessary by the HCCC Medical
              Department. The Medical Department has further transitioned to
              telemedicine for all outside consultations and has postponed all
              elective medical procedures;

        v.    Maintained a 30-day supply of medication.




                                  Page 6 of 12
 Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 8 of 13 PageID: 62




      h. As of March 8, 2020, HCCC has suspended all social visitation and facility
         tours. Video visitation is available for family and friends.

      i. For attorney visits, web-based video visitation is available free of charge.
         Non-contact visitation where attorney and detainee/inmates meet are
         separated by a glass partition is also available. Visiting areas are cleaned
         and sanitized after each visit.

      j. HCCC also facilitates confidential telephone calls between detainees and
         inmates and their attorneys. Attorneys may contact the Inmate/Detainee
         Advocate to arrange for a telephone call with their client. The inmate or
         detainee can use headphones while speaking with their attorney.

      k. Since March 21, 2020, the recreation period has been staggered. The staff
         encourages inmates and detainees to maintain proper social distancing in
         accordance with the CDC guidelines on social distancing in correctional
         facilities during recreation. Inmates/detainees do not mingle during
         recreation time. The recreation areas are constantly being cleaned
         throughout the day.

      13.   Following the implementation of the measures described above, HCCC

has continued to establish additional precautionary measures as the situation

regarding COVID-19 continued to develop. Such measures include:

      a.    On or about March 19, 2020, HCCC (a) implemented a regular call
            amongst all County Wardens to discuss best practices; and (b) canceled
            all assembled “roll calls” for officers at the start of their shifts to reduce
            large staff gatherings. All directives are disseminated through an
            online system or through direct orders from supervisors.

      b.    On or about March 23, 2020, HCCC coordinated with the U.S.
            Marshals to implement video conferencing within HCCC, within
            proximity to inmates and detainees, so that they can continue to have
            their cases heard. This service is available to detainees. This will
            further minimize movement and contribute to social distancing:

      c.    All staff has Personal Protective Equipment (“PPE”), including N-95
            masks, gloves, and eyes protection. Nurses also have coveralls or
            gowns.

      d.    Medical personnel are visiting each cell twice a day to check on the
            medical and mental health status of every inmate/detainee. Inmates
            and ICE detainees who report or show symptoms consistent with

                                     Page 7 of 12
    Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 9 of 13 PageID: 63




              COVID-19 infection are immediately evaluated by medical staff.
              Inmates or detainees who have non-emergent medical complaints that
              are unrelated to COVID-19 are seen by a healthcare provider within 24
              hours.

        e.    Meals are being provided to inmates and detainees in their cells.

        f.    HCCC staff encourage inmates and detainees to avoid congregating.


        14.   HCCC follows guidance issued by the Centers for Disease Control, the

World Health Organization and local guidelines on testing and treatment for COVID-

19 to safeguard those in its custody and care. Detainees and inmates who feel any

symptoms of illness can make daily sick calls as needed. They can either submit a

medical complaint using a kiosk or submit a handwritten request to a nurse that

comes in the unit twice a day. 2 If an inmate or detainee exhibits signs or symptoms

of COVID-19, including respiratory illness, they will be provided a surgical mask.


        15.   HCCC has a liberal testing policy. HCCC uses the multipurpose

Universal Transport Medium (“UTM-RT”) to test any detainees or inmates who

require testing for COVID-19. Test results are returned in 72 hours on average. If

an inmate or detainee tests positive for COVID-19, but does not require

hospitalization, the inmate or detainee will be isolated in a cell in a designated

isolation area, which has been designated to house individuals who have tested

positive for COVID-19.


2
 With the exception of emergencies that require immediate treatment, HCCC does
not take sick call requests verbally due to HIPAA requirements. Inmates or
detainees may enter their sick call requests into the kiosk system in English or
Spanish. HCCC also has a language line service available 24 hours a day for
interpretation in 13 different languages.
                                     Page 8 of 12
 Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 10 of 13 PageID: 64




      16.    Inmates and detainees who are symptomatic pending test results are

evaluated by medical staff, and, depending on the severity of their symptoms, may

start on anti-viral medications. Vitals including temperatures are monitored daily

and inmates and detainees are evaluated for hospital placement.          Symptomatic

inmates and detainees awaiting test results are also placed in quarantine in medical,

and stay there for 14 days. Each cell in the quarantine unit is spaced so that inmates

and detainees are at least six feet apart. Because this housing unit is operating well

under capacity, there is ample space for the detainees to practice social distancing.


      17.    Inmates who have had a known exposure to a person with confirmed

COVID-19, but are asymptomatic, are housed together with restricted movement for

the duration of the most recent incubation period. This process is known as cohorting.

Those that show onset of fever and/or respiratory illness are referred to a medical

provider for evaluation. If no new COVID-19 case develops in 14-day incubation

period, the cohorting of those inmates is discontinued. This unit is operating well

under capacity, and therefore allows ample room for social distancing for any inmates

who must be cohorted in this unit.


      18.    Our medical provider has assured HCCC that we have on hand the

appropriate PPE and other equipment to meet our needs to combat COVID-19 and

protect inmates, detainees, health care workers, and other staff members.


      19.    Inmates and detainees are provided two bars of soap each. Additional

soap is provided upon request. Inmates and detainees also have unlimited access to



                                     Page 9 of 12
    Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 11 of 13 PageID: 65




water. Additionally inmates and detainees are provided disinfectant wipes upon

request, which may be used in the common areas including the kiosk. The facility

has a three-month supply of soap and disinfectant wipes on hand.


                             HCCC COVID-19 CASES


        20.   As of 9:00 a.m. on March 15, 2021, HCCC had no active cases of COVID-

19 among the inmates. Since the COVID-19 outbreak began, HCCC has identified

the following cases of COVID-19, confirmed by testing, among HCCC inmates,

detainees, and staff:

              a. 17 ICE detainees have tested positive for COVID-19.

              b. 105 county and federal inmates have tested positive for COVID-19. 3

              c. 133 HCCC staff members have tested positive for COVID-19 since
                 the pandemic began.

        21.   Two members of the HCCC correctional staff, the former facilities

commissary director, and two nurses who worked at HCCC have died from

complications from COVID-19.

        22.   On or about April 27, 2020, HCCC has mandated that all law

enforcement officers be tested for COVID-19. HCCC then implemented random

COVID-19 testing of correctional officers for continual monitoring.

        23.   There is no mandate for testing the entire HCCC inmate and detainee

population by any federal, state or county health agency. Nevertheless, during the




3 This number includes inmates who tested positive since the facility began testing
for COVID-19 upon admission.
                                    Page 10 of 12
    Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 12 of 13 PageID: 66




week of June 8, 2020, I decided to exercise my discretion as the Director to test the

entire facility for COVID-19. We tested all the inmates and detainees who were in

the facility as of the week of June 8, 2020. As we established fully tested and clean

housing tiers, we allowed those inmates and detainees significantly more time out of

their cells each day. Additionally, we now test all new admissions for COVID-19.

        24.   HCCC houses inmates and detainees with medical conditions that

require chronic care in the infirmary. The correctional officers who work with those

inmates and detainees are using suits, N95 masks, gloves and eye protection.

        25.   HCCC has provided the correctional officers who work with inmates and

detainees housed in the general population with N95 masks, gloves and eye

protection, but they are only required to wear masks. HCCC has a compliance officer

on all three shifts who goes around the facility to make sure that correctional officers

are wearing masks. Additionally, HCCC provides surgical masks to the entire inmate

and detainee population. New surgical masks are available upon request.

        26.   The number of COVID-19 tests administered to inmates and detainees

to date is 3147. 4 The number of inmates and detainees who tested negative is 2962.

Of the 122 inmates and detainees who tested positive for COVID-19 to date, all them

made a full recovery.     Since the pandemic began, only one of the inmates and

detainees who tested positive had to be hospitalized.

        27.   In late December 2020, we discovered a cluster of positive cases in one

housing unit. HCCC then tested the entire housing unit. After the testing of that



4   Some inmates and detainees were tested more than once.
                                    Page 11 of 12
 Case 2:21-cr-00314-JMV Document 3-2 Filed 04/28/21 Page 13 of 13 PageID: 67




housing unit was complete, HCCC tested the entire jail population. Mandatory

testing for staff and vendors was also conducted. HCCC has now implemented weekly

testing for staff and vendors, and monthly testing for the inmates in the two housing

units that were impacted.

      28.    COVID-19 vaccinations started during the week of January 4, 2021 for

all correctional staff. The vaccine was ordered for the jail’s population with the intent

to start inoculations during the week of January 11, 2021. The vaccine will be offered

to all inmates and detainees. Inmates and detainees will have the option to decide

whether to accept or refuse the vaccine. To date, 234 inmates and detainees have

received the first dose of a COVID-19 vaccine. To date, 195 inmates and detainees

have received the second dose of a COVID-19 vaccine.


I declare, under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is true
and correct to the best of my knowledge, information, and belief.

DATED: March 15, 2021

                                  ___________________________________________
                                  DIRECTOR RON EDWARDS
                                  Hudson County Department of Corrections and
                                  Rehabilitation




                                     Page 12 of 12
